Case 18-31198         Doc 65     Filed 05/10/21     Entered 05/10/21 12:19:47         Page 1 of 1

                            UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF CONNECTICUT

In re:                                                                  )       Case No. 18-31198
                                                                        )
Christopher Zieler                                                      )       Chapter 13
                                                                        )
Debtor                                                                  )       ECF No. 63


     ORDER GRANTING APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS


           On April 14, 2021, an application was filed for the Claimant Spring Solutions, LLC,
   Assignee to Christopher Zieler for payment of unclaimed funds deposited with the court,
   pursuant to 11. U.S.C. § 347(a). The application and supporting documentation establish
   that the Claimant is entitled to the unclaimed funds.

           Accordingly, it is hereby:

          ORDERED that the Clerk issue a payment authorization for payment in the amount of
   $3,418.53 payable to SPRING SOLUTIONS, LLC, ASSIGNEE TO CHRISTOPHER ZIELER,
   and to be mailed to PO BOX 334, GLEN BURNE, MD 21060.

                                    Dated this 10th day of May, 2021, at New Haven, Connecticut.




         The Clerk will disburse these funds not earlier than 14 days after entry of this order.
